Citation Nr: 0732250	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-26 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1954.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
evaluation for PTSD to 50 percent, effective November 22, 
2004.  

The veteran's case was certified on appeal to the Board in 
June 2007.  In July 2007, the RO received additional evidence 
(some duplicative and some not) from the veteran without a 
waiver of initial RO consideration.  The RO forwarded the 
evidence to the Board.  As the evidence is unrelated to the 
issue currently on appeal, the Board need not address the 
evidence or refer it to the RO.  See 38 C.F.R. §§ 19.37, 
20.1304 (2007).

A motion to advance this case on the Board's docket was filed 
in August 2007.  This case has been advanced on the Board's 
docket due to the advanced age of the appellant.  See 38 
U.S.C.A. §7107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is primarily 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a depressed mood, some irritability, and 
insomnia.  

2.  The veteran's service-connected PTSD does not manifest 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
and the inability to establish and maintain effective 
relationships.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.321,4.1-4.14,  4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased rating, information 
and evidence that VA would seek to provide, information and 
evidence that the veteran was expected to provide, and 
instructed the veteran to submit any evidence in his 
possession that pertained to the claim.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records, VA medical evidence, and private medical 
evidence have been associated with the claims folder.   All 
identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).




Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Under the relevant rating criteria, a 50 percent disability 
evaluation is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A 71 to 80 GAF Scale 
score indicates that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument), and 
no more than slight impairment in social, occupational, or 
school functioning. 

As noted, in the June 2005 rating decision on appeal, the RO 
increased the evaluation for PTSD to 50 percent.  Such 
increase was partially based on findings from a February 2005 
VA examination.  The veteran presented to the February 2005 
examination in a great deal of physical pain.  He was 
articulate, verbal, well-dressed, and well-groomed, and was 
overall cooperative.  His social skills were described as 
adequate.  His speech was well-understood, and his thought 
processes were logical, coherent, and relevant.  He was well-
oriented as to time, place, person, and situation.  Overall, 
the veteran's affect was depressed.  The examiner noted that 
the veteran's reasoning and fund of general information was 
good.  He exhibited a good deal of psychomotor agitation and 
restlessness.  His verbal comprehension was good.  His 
concentration was limited.  The veteran stated that he was 
"quite forgetful."  Overall his short term memory was 
likely very poor.  His sensorium was cloudy.  The examiner 
indicated that the veteran's psychological symptoms included 
panic, anxiety, depression, middle and initial insomnia, 
anhedonia, nightmares, intrusive thoughts, and anger control 
problems.  The examiner indicated that the veteran's PTSD was 
likely worse than it was when examined in 2002.  Axis I 
diagnoses were severe and chronic PTSD, GAF score of 50; and 
mood disorder, secondary to general medical condition, GAF 
score of 45.  It was noted that the veteran's PTSD without 
physical pain was a 50, but, because the pain significantly 
worsened his PTSD symptoms, a combination GAF score of 45 was 
given for both Axis I diagnoses.  

According to January 2005 and April 2005 VA treatment 
records, the veteran presented well-dressed for a follow up 
psychiatric appointment.  He had good eye contact and 
spontaneous speech.  His thought process was normal.  There 
was no evidence of delusions, suicidal ideations, or 
hallucinations.  The veteran was oriented times three.  

The veteran presented to a June 2005 VA follow-up appointment 
in a well-dressed manner.  He indicated that this sleep was 
still interrupted, and reported spending time reading and 
watching TV.  He also stated that he had financial stress, as 
he and his wife are disabled.  He denied any suicidal 
ideations.  The examiner noted that his affect was irritable, 
dysphoric, and depressed.  His speech was spontaneous, and 
this thought processes were normal. There was no evidence of 
delusions or hallucinations.  Short term memory, insight, and 
judgment were regarded as good.  It was noted that the 
veteran lives with his wife of many years.  The examiner 
indicated that the veteran's PTSD symptoms remained 
unchanged.    

In August 2005, the veteran was admitted to a private 
hospital due to a physical disability.  The hospital report 
reflected that the veteran was positive for depression, 
fatigue, and anxiety.  The veteran denied memory problems and 
insomnia.  Diagnosis, in pertinent part, was depression.  

According to a July 2006 VA treatment report, the veteran 
presented to his follow up appointment well dressed, and had 
good eye contact.  His affect was appropriate, and his mood 
was mildly depressed.  His speech and thought processes were 
normal.  There was no evidence of delusions or 
hallucinations.  He was oriented times three.  He had good 
short term memory, insight, and judgment.  GAF score was 71.  

On review of the evidence of record, the Board finds that an 
evaluation in excess of 50 percent for veteran's service-
connected PTSD is not warranted.  In this regard, the 
evidence does not reflect that the veteran's PTSD is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; and the inability to establish and 
maintain effective relationships, as required for a higher 
disability rating of 70 percent under Diagnostic Code 9411.  
38 C.F.R. § 4.130. 

Rather, the evidence reflects that the veteran's PTSD is 
productive of no more than social impairment with reduced 
reliability and productivity due to such symptoms as a 
depressed mood, some irritability, and insomnia, as 
contemplated by a 50 percent disability rating under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.   He has been 
diagnosed with insomnia, and reports having pain due to 
various physical disabilities.  Notwithstanding, the 
overwhelming evidence of record shows that the veteran has 
consistently displayed a well-groomed and well-dressed image, 
and maintained good eye contact during his appointments.  He 
has been oriented as to time, person, place, and situation.  
His judgment, insight, and thought processes have been 
described as good.  The veteran has consistently denied any 
homicidal or suicidal ideations.  The evidence also reflects 
that he lives with his wife of many years.  

The Board observes that the evidence of record actually 
suggests an improvement in the veteran's PTSD.  While the 
veteran's PTSD with pain was assigned a GAF score of 45 in 
February 2005, which denotes serious symptoms or serious 
social and occupational impairment, he was most recently, in 
July 2006, assigned a GAF score of 71, which denotes no more 
than transient symptoms that are expectable reactions and 
slight impairment in social or occupational functioning.  The 
July 2006 treating examiner noted that the veteran's affect 
was appropriate, and that he was only mildly depressed.  

In sum, the Board finds that the veteran's disability picture 
more nearly approximates the criteria for a 50 percent 
disability evaluation, and does not more nearly approximate 
the criteria for a 70 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  For these reasons, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 50 percent, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In this case, the evidence of 
record does not indicate the veteran is frequently 
hospitalized for his PTSD and there is no indication that 
such disability has a marked interference with employment 
beyond that contemplated within the schedular standards.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96.


ORDER

The appeal for a disability evaluation in excess of 50 
percent for service-connected PTSD is denied.


____________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


